[J-83-2019] [MO: Dougherty, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 1 WAP 2019
                                                :
                     Appellee                   :   Appeal from the Order of the
                                                :   Superior Court entered June 14,
                                                :   2018 at No. 1995 WDA 2014,
              v.                                :   affirming the Judgment of Sentence
                                                :   of the Court of Common Pleas of
                                                :   Westmoreland County entered
 DENNIS ANDREW KATONA,                          :   November 10, 2014 at No. CP-65-
                                                :   CR-0002549-2011.
                     Appellant                  :
                                                :   ARGUED: October 15, 2019


                                 CONCURRING OPINION


JUSTICE MUNDY                                          DECIDED: OCTOBER 21, 2020

      I join the majority’s opinion in full, but I write separately to express my opinion

regarding the statutory interpretation of 18 Pa.C.S. § 5704(2)(iv) of the Wiretapping and

Electronic Surveillance Control Act (“Wiretap Act”), which the majority declines to

address. In my view, Section 5704(2)(iv) does not preclude issuing orders that permit the

interception of communications for thirty days when based on probable cause.

      Section 5704 provides numerous exceptions to the prohibition against intercepting

wire, electronic or oral communications. See 18 Pa.C.S. § 5704. Section 5704(2)(iv), the

exception at issue in this matter, was enacted in response to our decision in

Commonwealth v. Brion, 652 A.2d 287 (Pa. 1994). The issue in Brion was “whether,

under the Pennsylvania Constitution, the police can send a confidential [informant] into

the home of an individual to electronically record his conversations and transmit them
back to police.”    Id. at 287.     We explained that unlike other locations, recording

communications inside one’s home involves increased privacy concerns. Id. at 289 (“For

the right to privacy to mean anything, it must guarantee privacy to an individual in his own

home.”). As a result, we held that, absent a determination of probable cause by a neutral

judicial authority, such recordings inside the home violate Article I, Section 8 of the

Pennsylvania Constitution. Id. Brion did not provide any parameters concerning time

limitations on such orders.

       In response to Brion, the legislature enacted Section 5704(2)(iv), and in my view,

its objective was to make clear that law enforcement officers seeking to intercept

communications in a suspect’s home through the use of a confidential informant must

secure an order supported by probable cause from a neutral judicial authority. I do not

believe that the legislature’s silence with respect to duration of the order compels the

conclusion that it must be limited to specific episodes.       Rather, the common-sense

conclusion would be to apply the general time limitations for intercepting communications

outlined in Section 5712(b), which provides as follows:

       (b) Time limits. ̶ No order entered under this section shall authorize the
       interception of any wire, electronic or oral communication for a period of
       time in excess of that necessary under the circumstances . . . . No order
       entered under this section shall authorize the interception of wire, electronic
       or oral communications for any period exceeding 30 days. The 30-day
       period begins on the day on which the investigative or law enforcement
       officers or agency first begins to conduct an interception under the order, or
       ten days after the order is entered, whichever is earlier. Extensions or
       renewals of such an order may be granted for additional periods of not more
       than 30 days each. . . .

18 Pa.C.S. § 5712(b). Indeed, our rules of statutory interpretation direct us to construe

statutes or parts of statutes relating to the same persons or things or to the same class

of persons of things together as one statute when possible. 1 Pa.C.S. § 1932. This



                              [J-83-2019] [MO: Dougherty, J.] - 2
necessarily applies to the statutes encompassed in Chapter 54, which all address

wiretapping and electronic surveillance. Because this general provision authorizes the

interception of communications for thirty days, I would conclude that the instant order

permitting the same was lawful.

       This conclusion is also consistent with a plain language interpretation of the

statute. See 1 Pa.C.S. § 1921(b); Commonwealth v. Mock, 219 A.3d 155 (Pa. 2019)

(“The best indication of legislative intent is most often the plain language of the statute.”).

The title of Section 5704 refers to the interception of communications. The use of the

plural “communications” in this provision signals that a single order may be used to

intercept multiple exchanges, as opposed to single episodes. Moreover, the definition of

“intercept” provided in Section 5702 refers to the plural “contents” of any wire, electronic

or oral communication, further suggesting multiple exchanges are permissible.

       Finally, I note that interpreting Section 5704(2)(iv) as allowing for interception of

specific episodes is in conflict with the exceptions outlined in the statute, as the

circumstances of this case demonstrate. Katona’s arrangement with the confidential

informant did not involve carrying out a completed drug sale during a single visit to the

home. Instead, Katona would “front” contraband to the confidential informant, who would

then make payments over a period of time. The instant order reflects the reality of this

agreement by providing a window in which communications could be intercepted. If

Section 5704(2)(iv) orders permit interception only for specific episodes, law enforcement

would be unable to record the entirety of such a transaction without seeking an additional




                            [J-83-2019] [MO: Dougherty, J.] - 3
order based on the same information relayed at the time the first was issued. 1 Such a

limited interpretation would also preclude interception of communications in a situation

where a confidential informant and a suspect initially enter the home, briefly retreat

outside, and then reenter the home. The point of reentry would seem to constitute a new

episode, requiring law enforcement to secure an additional order. The legislature cannot

have envisioned a rule where every single entry into a home for a consensual interception

would require a separate warrant when it enacted Section 5704(2)(iv).

      In response to the dissent’s suggestion that the above analysis is not adequately

detailed, I submit no further examination is necessary. The dissent engages in a narrow,

outcome-driven analysis, and as a result arrives at the tenuous conclusion that Section

5704(2)(iv) is “self-contained.” Dissenting Op. at 40. In addition to ignoring the plain

wording of the Wiretap Act outlined above, the dissent’s conclusion also fails to

acknowledge that if the General Assembly thought to distinguish between orders for

consensual and nonconsensual intercepts, it would have plainly done so. Under the

tenets of statutory construction, this Court must presume the General Assembly

deliberately chose the words it included in its 1994 amendment.               See, e.g.,

Commonwealth v. Scolieri, 813 A.2d 672, 673 (Pa. 2002) (“we must accept that when the

General Assembly selects words to use in a statute, it has chosen them purposefully.”).

Presently, the General Assembly made no indication that Section 5704(2)(iv) is “self-

contained,” nor did it indicate orders for consensual and nonconsensual intercepts should

be treated differently. Rather, the legislature referred to orders of both types without


1 This is not to say that an order issued pursuant to Section 5704(2)(iv) permitting
interception of communications for an extended period of time may nonetheless be illegal
where the affidavit of probable cause does not support a multi-day operation.


                          [J-83-2019] [MO: Dougherty, J.] - 4
distinction throughout the statute. In this way, the dissent is correct to point out that we

must pay attention to what the statute says, as well as what it does not. See Dissenting

Op. at 31 (citing Kmonk-Sullivan v. State Farm Mut. Auto. Ins. Co., 788 A.2d 955, 962

(Pa. 2001)). Unlike the afflicted reading of the relevant statutes offered by the dissent,

the above analysis reveals their clear import: consensual intercepts issued pursuant to

Section 5704(2)(iv) and supported by probable cause are subject to the thirty day time

limit outlined in Section 5712(b).




                            [J-83-2019] [MO: Dougherty, J.] - 5